Title: John Adams’ Service in the Continental Congress
From: 
To: 

Editorial Note The first session of the Second Continental Congress began on 10 May 1775 and ended officially on 1 August. What went on at the congress, apart from the actions recorded in the printed journal, remains a matter for some conjecture. For the First Congress, one of the best sources is Adams’ Diary, but from April to September 1775 the burden of business apparently kept Adams from getting down his impressions and recording debates; there are no entries for this period. Adams’ attitude toward the various measures actually adopted by the congress can be gleaned from his letters, but his views while measures were being debated are unrecorded. The number and content of his letters make them a valuable mine of information, long recognized. Of the members’ letters printed by Burnett for this session, approximately 21 percent are by Adams (Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:89–186). His Autobiography contains what are really the only accounts of his position on the appointment of George Washington as commander in chief, on the necessity for the colonies to take over the powers of civil government, and on the monumental dispute with John Dickinson over the second petition to the King and the whole question of reconciliation (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:314–325, 351–354). The Autobiography, however, suffers somewhat from hindsight, for these sections were written in 1805. Adams served on nine committees during the first session. Because no evidence has been found to determine the exact role he played on these committees, his service can most usefully be presented in tabular form, showing the dates of appointment, the members with whom he served, and the dates and availability of reports. 
     Committee Assignments
     3 June – 31 July 1775
     
      3 June. James Duane, William Livingston, Samuel Adams, JA (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:80).
      To report an address to the people of Ireland.
      Reported 21 July (same, p. 194); Dft not found.
      Report adopted: 28 July (same, p. 212).
      printed: same, p. 212–218.
     
     
      7 June. William Hooper, JA, Robert Treat Paine (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:81). To bring in a resolve for a fast day.
      
      Reported and report adopted: 12 June (same, p. 87); Dft, following Editorial Note.
      printed: same, p. 87–88.
      See JA to James Warren, 11–23 July (below).
     
     
      8 June. JA, Silas Deane, Thomas Mifflin (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:82).
      To examine the papers of Philip Skene and report.
      Reported and a resolution adopted: 10 June (same, p. 86); Dft not found.
      See JA to James Warren, 21 June, and JA to Joseph Palmer, 5 July (below).
      Some of Skene’s papers are in PCC, No. 51, I:1–7.
     
     
      16 June. Richard Henry Lee, Edward Rutledge, JA (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:92–93).
      To draft a commission and instructions for General Washington.
      Reported commission and commission adopted: 17 June (same, p. 96); Dft not found.
      Reported instructions and instructions adopted: 20 June (same, p. 100–101); Dft not found.
      printed: same, p. 96, 100–101
      See JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:321–323 and JA to AA, 17 June, Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963– ., 1:215.
     
     
      19 June. Patrick Henry, Thomas Lynch, JA (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:98).
      To meet with General Lee to find out whether he will accept his appointment.
      Reported and report accepted: 19 June (same); Dft not found.
      printed: same.
     
     
      19 June. Richard Henry Lee, Edward Rutledge, JA (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:99).
      To draft commissions for major and brigadier generals.
      Reported and report adopted: 19 June (same); Dft not found.
      Commission for Artemas Ward, dated 19 June, in MHi: Ward-Perry-Dexter Papers.
     
     
      23 June. JA, John Rutledge, James Duane, Benjamin Franklin, James Wilson (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:106).
      To get engraved plates, paper, and printers for paper currency.
      No report found.
     
     
      22 July. Benjamin Franklin, Thomas Jefferson, JA, Richard Henry Lee (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:202).
      To report on the House of Commons resolution of 20 Feb. 1775.
      Reported: 25 July (same, p. 203); Dft in Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:225–230.
      Report adopted: 31 July (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:224).
      printed: Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 1:230–233.
     
     
      31 July. John Langdon, JA, Stephen Hopkins, Silas Deane, George Clinton, Stephen Crane, Benjamin Franklin, Caesar Rodney, Thomas Johnson, Patrick Henry, Joseph Hewes, Christopher Gadsden, Lyman Hall (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 2:234–235).
      
      During recess to inquire in all colonies about lead and lead ore and the processes for obtaining and refining it; also to make similar inquiry into the cheapest and easiest method for making salt.
      No report found. The congress simply urged the colonies to procure lead, and the Secret Committee was empowered to import salt (same, 3:456; 4:290, 413; 5:522).
     
     In addition to his committee work, Adams signed along with other members of the congress the second or Olive Branch petition to the King of 1 Sept. 1775, although he thought the gesture futile, even inimical to the colonies’ best interests. Adams’ major role was played on the floor of the congress in the debates over the state of America that began on 16 May. The outbreak of fighting in Massachusetts had convinced him that the congress would have to take supportive action. Specifically, he wanted it to assume responsibility for the army at Cambridge and to increase defensive measures. He held that negotiation with Great Britain from a position of strength made much more sense than attempted reconciliation through petition and addresses. Impatient as he was for firm measures, he recognized that the congress would move slowly, for it reflected the mood of the people (JA to James Warren, 6, 11 July, below). Adams’ opposition to reconciliation and his support for resistance made him one of the leaders of the group that would ultimately push for independence.